UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 42)* THE WENDY’S COMPANY (Name of Issuer) COMMON STOCK, PAR VALUE $.10 PER SHARE (Title of Class of Securities) 95058W100 (CUSIP Number) PETER W. MAY NEW YORK, NEW YORK 10017 TEL. NO.: (212) 451-3000 BRIAN L. SCHORR, ESQ. CHIEF LEGAL OFFICER TRIAN FUND MANAGEMENT, L.P. , 41st FLOOR NEW YORK, NEW YORK 10017 TEL. NO.:(212) 451-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 15, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The Information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 95058W100Page 2 of20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON NELSON PELTZ 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.29%* 14 TYPE OF REPORTING PERSON IN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 3 of20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON PETER W. MAY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.23%* 14 TYPE OF REPORTING PERSON IN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 4 of20 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON EDWARD P. GARDEN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.09%* 14 TYPE OF REPORTING PERSON IN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 5 of20 1 NAME OF REPORTING PERSON Trian Fund Management, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3454182 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.00%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 6 of20 1 NAME OF REPORTING PERSON Trian Fund Management GP, LLC S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3454087 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.00%* 14 TYPE OF REPORTING PERSON OO * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 7 of20 1 NAME OF REPORTING PERSON Trian Partners GP, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3453775 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.01%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 8 of20 1 NAME OF REPORTING PERSON Trian Partners General Partner, LLC S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3453595 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.01%* 14 TYPE OF REPORTING PERSON OO * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 9 of20 1 NAME OF REPORTING PERSON Trian Partners, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3453988 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.83%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 10 of20 1 NAME OF REPORTING PERSON Trian Partners Master Fund, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 98-0468601 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.37%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 11 of20 1 NAME OF REPORTING PERSON Trian Partners Parallel Fund I, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 20-3694154 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.49%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100Page 12 of20 1 NAME OF REPORTING PERSON Trian Partners Strategic Investment Fund, L.P. S.S. OR I.R.S. IDENTIFICATION NO.OF ABOVE PERSON 37-1593120 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[_] (b)[_] 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [_] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER (See Item 5) 0 8 SHARED VOTING POWER (See Item 5) 9 SOLE DISPOSITIVE POWER (See Item 5) 0 10 SHARED DISPOSITIVE POWER (See Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [_] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.31%* 14 TYPE OF REPORTING PERSON PN * This percentage is calculated based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014. CUSIP NO. 95058W100 AMENDMENT NO. 42 TO SCHEDULE 13D This Amendment No. 42 amends and supplements the Schedule 13D dated October 13, 1992 (the “Original Statement”), as amended and restated by Amendment No.6 dated May 3, 1993, as amended by Amendment No.7 dated February 14, 1996, as amended by Amendment No.8 dated October 13, 1998, as amended by Amendment No.9 dated March 12, 1999, as amended by Amendment No.10 dated May 4, 1999, as amended by Amendment No.11 dated November 12, 2002, as amended by Amendment No.12 dated April 25, 2003, as amended by Amendment No.13 dated July 1, 2003, as amended by Amendment No.14 dated September 24, 2003, as amended by Amendment No.15 dated December 4, 2003, as amended by Amendment No.16 dated January 15, 2004, as amended by Amendment No.17 dated April 20, 2004, as amended by Amendment No.18 dated June 29, 2004, as amended by Amendment No.19 dated July 23, 2004, as amended by Amendment No.20 dated May 23, 2005, as amended by Amendment No.21 dated January 6, 2006, as amended by Amendment No.22 dated February 23, 2006, as amended by Amendment No. 23 dated December 26, 2006, as amended by Amendment No. 24 dated April 23, 2008, as amended by Amendment No. 25 dated September 16, 2008, as amended by Amendment No. 26 dated September 23, 2008, as amended by Amendment No. 27 dated September 25, 2008, as amended by Amendment No. 28 dated October 1, 2008 (“Amendment 28”), as amended by Amendment No. 29 dated October 8, 2008, as amended by Amendment No. 30 dated November 6, 2008, as amended by Amendment No. 31 dated November 25, 2008, as amended by Amendment No. 32 dated December 5, 2008, as amended by Amendment No. 33 dated December 8, 2008, as amended by Amendment No. 34 dated December 11, 2008, as amended by Amendment 35 dated April 1, 2009, as amended by Amendment 36 dated March 9, 2010, as amended by Amendment 37 dated June 10, 2010, as amended by Amendment 38 dated February 2, 2011, as amended by Amendment 39 dated December 1, 2011 as amended by Amendment No. 40 dated February 6, 2012, and as amended by Amendment No. 41 dated January 14, 2014 (“Amendment No. 41”) (the Original Statement, as so amended shall be known as the “Statement”), with respect to the (i) the Common Stock, par value $.10 per share (the “Common Stock”), of The Wendy’s Company (the “Company,” formerly known as Wendy’s/Arby’s Group, Inc. and, before that, Triarc Companies, Inc., a Delaware corporation (“Triarc”) and successor by merger to Triarc Companies, Inc., an Ohio corporation formerly named DWG Corporation) for periods commencing on or after May 28, 2009, (ii) the Common Stock, par value $.10 per share, of Triarc (through September 29, 2008, the date of the closing of the acquisition of Wendy’s described in Item 4) and of the Company for the period commencing on September 30, 2008 and ending on May 27, 2009 (the “Class A Common Stock”), and (iii) for periods prior to September 30, 2008, the ClassB Common Stock, Series 1, par value $.10 per share, of Triarc (the “Class B Common Stock”).Unless otherwise indicated, all capitalized terms used herein shall have the same meaning as set forth in the Statement. Except as set forth below, there are no changes to the information set forth in the Statement. As noted in Amendment Nos. 14 through 28, all references in the Statement to “Common Stock” shall, for periods prior to September 29, 2008, the date of the closing of the acquisition of Wendy’s (see Item 4), be deemed to refer to the ClassA Common Stock of Triarc. CUSIP NO. 95058W100 Item 4.Purpose of Transaction Item 4 of the Statement is hereby amended by deleting the first and second paragraphs of Item 4 of Amendment No. 41 and replacing them with the following: On January 14, 2014, the Company commenced a modified “Dutch auction” tender offer to repurchase shares of Common Stock for an aggregate purchase price of up to $275.0 million (the “Offer”).Trian Onshore, Trian Master Fund, Parallel Fund I, Strategic Fund and Trian GP (collectively, the “Trian Shareholders” and, together with Trian Management, the “Trian Parties”) have advised the Company that: (i) because of anticipated potential federal income tax consequences with respect to the tender of shares of Common Stock beneficially and directly owned by the Trian Shareholders, the Trian Shareholders do not intend to tender into the Offer any of the shares of Common Stock beneficially and directly owned by the Trian Shareholders, and (ii) for portfolio management purposes the Trian Shareholders have, on January 15, 2014, sold in a privately-negotiated transaction 16,200,000 shares of the Company’s CommonStock, which is approximately 15% of the aggregate 108,324,927 shares of Common Stock beneficially and directly owned by the Filing Persons prior to such sale.The Trian Parties have no current intention to sell any additional shares of the Company’s Common Stock during the pendency of the Offer. The Filing Persons also intend to review alternatives with respect to their investment in the Company on a continuing basis.Subject to the provisions of the 2011 Agreement (including the limitation on the number of shares of Common Stock that the Filing Persons and their Affiliates and Associates may beneficially own), depending on various factors, including, without limitation, the Company's financial position, results of operations and strategic direction, price levels of the Common Stock, conditions in the securities and credit markets, general economic and industry conditions, the Filing Persons’ overall investment strategies and other investment opportunities available to the Filing Persons and capital availability and applicable regulatory and legal constraints, the Filing Persons may, from time to time and at any time in the future, take such actions with respect to their investment in the Company as they deem appropriate, including, without limitation, communicating with the Company’s other stockholders, industry participants and other interested or relevant parties about the Company, purchasing additional securities of the Company, entering into financial instruments or other agreements which increase or decrease the Filing Persons’ economic exposure with respect to their investment in the Company and/or changing the form of ownership of securities of the Company by the Filing Persons, selling some or all of their holdings in the Company and/or otherwise changing their intention with respect to any and all matters referred to in Item 4 of Schedule 13D.The Filing Persons do not have any present plan or proposal that would relate to or result in any of the matters set forth in subparagraphs (a) through (j) of Item 4 of Schedule 13D. Item 5.Interest in Securities of the Issuer (1)Part (a) of Item 5 of the Statement is amended by deleting (i) the eleventh through seventeenth paragraphs thereof and replacing them with the following: Mr. Peltz directly owns and has the sole power to dispose of and the shared power to vote 15,865,897 shares of Common Stock.Included in such shares are 368,611 shares of Common Stock held by the NP 2009 GRAT, a trust of which Mr. Peltz is the sole trustee and 12,000 shares issuable with respect to stock options exercisable by Mr. Peltz within 60 days of the date of this Statement.Mr. May directly owns and has the sole power to dispose of and the shared power to vote 8,312,226 shares of Common Stock.Included in such shares are 12,000 shares issuable with respect to stock options exercisable by Mr. May within 60 days of the date of this Statement.Mr. Garden directly owns and has the sole power to dispose of and vote 359,232 shares of Common Stock.Included in such shares are 12,000 shares issuable with respect to stock options exercisable by Mr. Garden within 60 days of the date of this Statement. Claudia Peltz, Mr. Peltz’s wife, is the beneficial owner of 70,650 shares of Common Stock.These shares were previously beneficially owned by the Peltz L.P., the general partner of which was a limited liability company of which Ms. Peltz was the sole member.In addition, Mr. Peltz’s children are the beneficial owners of 128,804 shares of Common Stock.Mr. Peltz may be deemed to beneficially own the shares of Common Stock owned by Ms. Peltz and his children.Mr. Peltz disclaims beneficial ownership of such shares. CUSIP NO. 95058W100 The Peltz Family Foundation is the beneficial owner of 311,724 shares of Common Stock.Mr. and Mrs. Peltz, one of their adult children and an unrelated person serve as the trustees of the Peltz Family Foundation. Mr. Peltz disclaims beneficial ownership of such shares. The May Family Foundation is the beneficial owner of 276,149 shares of Common Stock. Mr. and Mrs. May and their two adult children serve as the directors of the May Family Foundation.Mr. May may be deemed to beneficially own the shares of Common Stock owned by the May Family Foundation.Mr. May disclaims beneficial ownership of such shares. Pursuant to the Voting Agreement, Mr. Peltz may also be deemed to share voting power (but has no dispositive power) with respect to 8,312,226 shares of the Common Stock beneficially owned by Mr. May (excluding shares beneficially owned by the May Family Foundation, but including shares issuable with respect to stock options exercisable by Mr. May within 60 daysof the date of this Statement), and Mr. May may also be deemed to share voting power (but has no dispositive power) with respect to 15,865,897 shares of the Common Stock beneficially owned by Mr. Peltz (excluding shares beneficially owned by Ms. Peltz, Mr. Peltz's children and the Peltz Family Foundation, but including shares issuable with respect to stock options exercisable by Mr. Peltz within 60 daysof the date of this Statement).Accordingly, Mr. Peltz may be deemed to beneficially own such shares of Common Stock beneficially owned by Mr. May, and Mr. May may be deemed to beneficially own such shares of Common Stock beneficially owned by Mr. Peltz. Trian Onshore directly owns 18,984,371 shares of Common Stock, Trian Master Fund directly owns 40,743,763 shares of Common Stock, Parallel Fund I directly owns 1,919,315 shares of Common Stock, Trian GP directly owns 20,379 shares of Common Stock and Strategic Fund directly owns 5,132,417 shares of Common Stock.Mr. Peltz, Mr. May and Mr. Garden, by virtue of their relationships to Trian Onshore, Trian Master Fund, Parallel Fund I, Strategic Fund, Trian GP, Trian GP LLC, Trian Management and Trian Management GP (discussed in Item 2), may be deemed to have shared voting power and shared dispositive power with regard to, and therefore may be deemed to beneficially own the shares of Common Stock owned by Trian Onshore, Trian Master Fund, Parallel Fund I, Strategic Fund and Trian GP.Mr. Peltz, Mr. May and Mr. Garden disclaim beneficial ownership of such shares. As a result, Mr. Peltz may be deemed to beneficially own an aggregate of 91,489,546 shares of Common Stock (including shares of Common Stock beneficially owned by Mr. May, Ms. Peltz, Mr. Peltz’s children, the Peltz Family Foundation, Trian Onshore, Trian Master Fund, Trian GP, Parallel Fund I and Strategic Fund, but excluding shares beneficially owned by the May Family Foundation), representing approximately 23.29% of the outstanding shares of Common Stock.In addition, Mr. May may be deemed to beneficially own an aggregate of 91,254,517 shares of Common Stock (including shares of Common Stock beneficially owned by the May Family Foundation, Mr. Peltz, Trian Onshore, Trian Master Fund, Trian GP, Parallel Fund I and Strategic Fund, but excluding shares beneficially owned by Ms. Peltz, Mr. Peltz’s children and the Peltz Family Foundation), representing approximately 23.23% of the outstanding shares of Common Stock.Mr. Garden may be deemed to beneficially own an aggregate of 67,159,477 shares of Common Stock (including shares of Common Stock beneficially owned by Trian Onshore, Trian Master Fund, Parallel Fund I, Strategic Fund and Trian GP), representing approximately 17.09% of the outstanding shares of Common Stock. (2)Item 5 of the Statement is hereby amended and supplemented by deleting the first and second paragraphs of Part (b) of Item 5 of Amendment No. 41 and replacing them with the following: (a)As of 4:00 p.m., New York City time, on January 15, 2014, the Filing Persons beneficially owned, in the aggregate, 92,124,927 shares of Common Stock, representing approximately 23.45% of the outstanding Common Stock (based upon 392,876,983 shares of Common Stock outstanding as of January 10, 2014, as reported in the Company’s Tender Offer Statement on Schedule TO, filed on January 14, 2014). (b)Each of Trian Onshore, Trian Master Fund, Parallel Fund I, Trian GP and Strategic Fund beneficially and directly owns and has sole voting power and sole dispositive power with regard to 18,984,371, 40,743,763, 1,919,315, 20,379 and 5,132,417 shares of Common Stock, respectively, in each case except to the extent that other Filing Persons as described in the Statement may be deemed to have shared voting power and shared dispositive power with regard to such shares. CUSIP NO. 95058W100 Each of Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden, by virtue of their relationships to Trian Onshore, Trian Master Fund, Parallel Fund I and Strategic Fund (discussed in Item 2), may be deemed to have shared voting power and shared dispositive power with regard to, and therefore may be deemed to beneficially own (as that term is defined in Rule 13d-3 under the Act), all of the shares of Common Stock that Trian Onshore, Trian Master Fund, Parallel Fund I and Strategic Fund directly and beneficially own.Each of Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden disclaims beneficial ownership of such shares for all other purposes.Each of Trian GP LLC, Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden, by virtue of their relationships to Trian GP (discussed in Item 2), may be deemed to have shared voting power and shared dispositive power with regard to, and therefore may be deemed to beneficially own (as that term is defined in Rule 13d-3 under the Act), all of the shares of Common Stock that Trian GP directly and beneficially owns.Each of Trian GP LLC, Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden disclaims beneficial ownership of such shares for all other purposes.Each of Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden, by virtue of their relationships to Trian GP LLC (discussed in Item 2), may be deemed to have shared voting power and shared dispositive power with regard to, and therefore may be deemed to beneficially own (as that term is defined in Rule 13d-3 under the Act), all of the shares of Common Stock that Trian GP LLC directly and beneficially owns.Each of Trian Management, Trian Management GP, Nelson Peltz, Peter W. May and Edward P. Garden disclaims beneficial ownership of such shares for all other purposes. (3) Part (c) of Item 5 of the Statement is hereby amended and supplemented by the following: The following table sets forth all transactions with respect to shares of Common Stock since the filing of Amendment No. 41, inclusive of all transactions effected through 4:00 p.m., New York City time, on January 15, 2014.All such transactions in the table were effected in a privately-negotiated transaction.The prices set forth in the table do not include commissions. Fund Date Shares Price Type Trian Master Fund 1/15/2014 Sale Trian Onshore 1/15/2014 Sale Trian GP 1/15/2014 Sale Strategic Fund 1/15/2014 Sale CUSIP NO. 95058W100
